Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered December 20, 2004, convicting him of assault in the second degree (two counts), endangering the welfare of a child (three counts), and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the Supreme Court deprived him of his right to present a defense and to confront a witness as to an alleged incident between the witness and the complainant is without merit. The Supreme Court providently exercised its discretion in limiting the cross-examination of the prosecution witness, who was the complainant’s mother, about the alleged incident. The excluded line of questioning, by which the defendant attempted to establish that the witness had a motive to fabricate her testimony because she was afraid that the complainant would physically harm her, was too remote and speculative, lacking in factual basis (see People v Hoover, 298 AD2d 599 [2002]; People v DaCosta, 201 AD2d 402 [1994]). Goldstein, J.P., Spolzino, Skelos and Covello, JJ., concur.